SHEPHERD, J.
The appellant, Tracy Welch, appeals that portion of her judgment of conviction that adjudicated her guilty of aggravated assault on the ground that the judgment does not accurately reflect the terms of her plea agreement as contained in the plea colloquy or the oral pronouncement of the trial court.
Based upon the state’s proper confession of error and our review of the record, we remand with directions that the trial court vacate the adjudication on the aggravated assault charge. The judgment as entered on the manslaughter charge and the sentence are not affected by this decision. The defendant need not be present.